Title: To George Washington from Major General William Heath, 11 August 1779
From: Heath, William
To: Washington, George


        
          Dear General.
          Mandavilles [Dutchess County, N.Y.]Augst 11th 1779
        
        I have been honored with your two favors of yesterday, General Parsons went down towards the Sound the last night in order to obtain the best Intelligence from Long Island—Confer with Genls Howe Glover &c. and to direct the proposed attempt on Lloyds Neck if it should from Circumstances appear advisible, I shall from Time to Time acquaint your Excellency on that Head as Intelligence may be Sent to me.
        I have Sent off a Serjeant and four men to apprehend Rifienbarack if to be found.
        I send a Deserter from the Navy, he reports that the French have Drubbed the English in the west Indies. I have the honor to be very respectfully your Excellencys most obedient Sert
        
          W. Heath
        
      